DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 12/13/2021 has been entered. Claims 2 and 6 have been cancelled. Claim 7 is newly added. Claims 1, 3-5, and 7 are pending in the application.

Allowable Subject Matter
Claims 1, 3-5, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests a light-emitting layer formed on the anode that completely covers the anode including the anode formed on the side slopes of the barriers, which light -emitting layer is contained by said barriers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892